
	
		I
		112th CONGRESS
		1st Session
		H. R. 907
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mrs. Maloney
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Child Nutrition Act of 1966 to provide
		  vouchers for the purchase of educational books for infants and children
		  participating in the special supplemental nutrition program for women, infants,
		  and children under that Act.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Books for Children
			 Act.
		2.FindingsThe Congress finds the following:
			(1)Reading to a child
			 plays a crucial role in the development of the child’s brain from the earliest
			 years.
			(2)According to a
			 1995 study by the National Commission on Reading, reading aloud to a child is
			 the single most important tool for developing literacy skills.
			(3)A
			 child who is not introduced to books and early literacy practices is more than
			 three times as likely to drop out of school as a child who is introduced to
			 books and early literacy practices.
			(4)The American
			 Academy of Pediatrics recommends daily reading to a child beginning when the
			 child is just 6 months old and recommends that pediatricians prescribe reading
			 activities and other instruction to parents during well-child visits.
			3.Amendment to the
			 Child Nutrition Act of 1966Section 17 of the Child Nutrition Act of
			 1966 (42 U.S.C. 1786) is amended by adding at the end the following:
			
				(r)Vouchers for
				purchase of educational books for infants and children
					(1)In
				generalIn carrying out the program under this section, the
				Secretary shall provide grants to local agencies for the purpose of providing
				vouchers to women participating in the program for the purchase of educational
				books for the infants and children of such women.
					(2)Additional
				requirementsIn providing vouchers pursuant to paragraph (1), a
				local agency shall comply with the following requirements:
						(A)A woman may
				receive not more than 1 voucher (irrespective of the number of infants or
				children of the woman).
						(B)The amount of a
				voucher may not exceed $5.
						(3)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary $11,000,000 for each of fiscal years 2012 through 2014 to carry out
				this subsection, of which not more than $1,000,000 may be used for
				administrative costs. Amounts made available under this paragraph shall remain
				available until
				expended.
					.
		
